Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the inserter" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 21, 23, 25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0015522 to Arnin.
As to Claim 17, Arnin discloses a method for treating a spine [0025]. The method comprises the steps of providing a spinal implant (10, Fig. 2) comprising a body including a first vertebral engaging surface (13) and a second vertebral engaging surface (15). The first vertebral engaging surface is rotatable relative to the second vertebral engaging surface (via 11, [0022]), and delivering the spinal implant adjacent a surgical site including the spine [0025]. 
As to Claim 21, Arnin discloses a method for treating a spine wherein the surgical site is a vertebral space [0025] and the spine is a spine of a human body, the spinal implant being delivered into the vertebral space such that the first vertebral engaging surface is disposed in a cephalad orientation of the human body and the second vertebral engaging surface is disposed in a caudal orientation of the human body [0005, 0019, 0025].
As to Claim 23, Arnin discloses a method wherein the surgical site is a vertebral space [0005, 0019, 0025]. The method further comprises connecting a male mating portion (distal portion of 24) of an inserter (24) with a posterior surface of the spinal implant and delivering the spinal implant into the vertebral space using the inserter such that the posterior surface faces a posterior side of the spine and an anterior surface of the spinal implant faces an anterior side of the spine (Figs. 4 and 5, [0024-0025]). 
As to Claim 25, Arnin discloses a method wherein the body includes a first plate (12) comprising the first vertebral engaging surface (13) and a second plate (14) comprising the second vertebral engaging surface (15), the first plate defining a first axis (seen in Fig. 5), the second plate defining a second axis (seen in Fig. 5), the spinal implant being movable between a closed configuration in which the first axis extends parallel to the second axis (configuration of Fig. 5) and an open configuration in which the first axis extends at an acute angle relative to the second axis (configuration of Fig. 4), the surgical site is a vertebral space [0025], and the spinal implant is delivered into the vertebral space with 
As to Claim 28, Arnin discloses a method wherein the body includes a first plate (12) comprising the first vertebral engaging surface (13) and a bottom surface (3, seen in Fig. 2) opposite the first vertebral engaging surface, the body including a second plate (14) comprising the second vertebral engaging surface (15) and a top surface (5, seen in Fig. 2) opposite the second vertebral engaging surface, the body including first and second cavities each extending into the bottom surface and third and fourth cavities each extending into the top surface ([0020], cavities seen in Figs. 2 and 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0015522 to Arnin in view of U.S. Patent Pub. No. 2016/0038300 to Yeon et al.
As to Claims 18 and 19, Arnin discloses the claimed invention except for further comprising the step of removing posterior bony structure from the spine, and further comprising the step of removing pedicle tissue from the spine in connection with a pedicle subtraction osteotomy.
Yeon discloses a method for treating a spine including the step of removing posterior bony structure from the spine [0013], and further comprising the step of removing pedicle tissue from the spine in connection with a pedicle subtraction osteotomy [0013] in order to allow for shortening of the spinal column to properly correct a deformity [0013]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of treating a spine of Arnin with the pedicle subtraction osteotomy modification of Yeon in order to allow for shortening of the spinal column to properly correct a deformity.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0015522 to Arnin in view of U.S. Patent Pub. No. 2009/0182343 to Trudeau et al.
As to Claim 24, Arnin discloses a method wherein the surgical site is a vertebral space [0005, 0019, 0025]. The method further comprises connecting a male mating portion (distal portion of 24) of an inserter (24) with a posterior surface of the spinal implant and delivering the spinal implant into the vertebral space using the inserter such that the posterior surface faces a posterior side of the spine and an anterior surface of the spinal implant faces an anterior side of the spine (Figs. 4 and 5, [0024-0025]). 
As to Claims 22 and 24, Arnin discloses the claimed invention except for wherein the inserter includes image guidance to confirm alignment of the spinal implant relative to the spine.  
Trudeau discloses a method for treating a spine [0018] including wherein the inserter includes image guidance to confirm alignment of the spinal implant relative to the spine [0021, 0047, 0072] in order to ensure proper placement of the implant at the surgical site [0021, 0047, 0072].
Arnin with the image guidance modification of Trudeau in order to ensure proper placement of the implant at the surgical site.

Claims 26, 27, and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0015522 to Arnin in view of U.S. Patent Pub. No. 2013/0211526 to Alheidt et al.
As to Claim 26, Arnin discloses a method wherein the body includes an opening extending continuously between and through the vertebral engaging surfaces (openings cavities seen in Figs. 2 and 3).
As to Claims 34 and 36, Arnin discloses a method [0025] comprising the steps of providing a spinal implant (10, Fig. 21) that comprises a first plate (12) including a first vertebral engaging surface (13) and a bottom surface (seen in Fig. 2) opposite the first vertebral engaging surface, the spinal implant including a second plate (14)including a second vertebral engaging surface (15) and a top surface (seen in Fig. 2) opposite the second vertebral engaging surface, a pin (11) extending through the first plate and the second plate such that the first plate is rotatable relative to the second plate about the pin [0022, 0024, 0026], the spinal implant including a first cavity extending into the bottom surface and second cavity extending into the top surface ([0020], cavities seen in Figs. 2 and 3), and positioning an end of an inserter (24) to connect the spinal implant to the inserter (Figs. 4 and 5, [0024-0025]). The spinal implant including an opening extending continuously between and through the vertebral engaging surfaces (openings seen in Fig. 3). 
As to Claims 35 and 37, Arnin discloses a method wherein the first plate (12) defines a first axis (seen in Fig. 5) and the second plate (14) defines a second axis (seen in Fig. 5), the spinal implant being movable between a closed configuration in which the first axis extends parallel to the second axis 
As to Claims 26, 27, and 29-37, Arnin discloses the claimed invention except for wherein the method further comprises packing the opening with bone graft after the spinal implant is delivered, wherein the opening is packed with the bone graft from a trajectory that the spinal implant was delivered along to the surgical site, wherein delivering the spinal implant comprises inserting a male mating portion of an inserter into the first and second cavities and into the third and fourth cavities and delivering the spinal implant adjacent the surgical site using the inserter, wherein the first and third cavities are aligned to define a first female mating portion configured for engagement with a male mating portion of an inserter, the second and fourth cavities being aligned to define a second female mating portion configured for engagement with the male mating portion, wherein the body comprises a first aperture extending into the top surface and a second aperture extending into the bottom surface, the first and second apertures defining a passageway positioned between the first female mating portion and the second female mating portion, wherein the body comprises a first aperture extending into the top surface and a second aperture extending into the bottom surface, the first and second apertures defining a passageway positioned between the first cavity and the second cavity and between the third cavity and the fourth cavity.  
Alheidt discloses a method for treating a spine wherein the method comprises packing the opening with bone graft after the spinal implant is delivered [0055]. The opening (30) is packed with the bone graft from a trajectory that the spinal implant was delivered along to the surgical site [0055]. Delivering the spinal implant (10) comprises inserting a male mating portion (130) of an inserter (124) into the first and second cavities (formed by 30 and 25) and into the third and fourth cavities (formed by 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of treating a spine of Arnin with the graft and opening modification of Alheidt in order to allow for stable insertion and expansion of the implant and to promote bone growth within the implant.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775